DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       ANNETTE BUCKLEY-CORREA and RICHARD BUCKLEY,
                        Appellants,

                                      v.

                           BRIAN C. JONES,
                               Appellee.

                               No. 4D20-2106

                               [April 15, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case No.
CACE 17-010495 (12).

  Richard A. Buckley of The Law Office of Buckley Correa, Weston, for
appellants.

  Patricia A. Rathburn of Patricia A. Rathburn, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER, and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.